  
  

sae led: 01/28/19 Page: 1 of 9 - Page ID#: 4

ae
vEN
ic)
bo:
=
aS

Ny SMI f
Ne wie
wees

 

Summons Division
PO BOX 718
Alison Lundergan Grimes Commonwealth of Kentucky FRANKFORT, KY 40602-0718

Secretary of State Office of the Secretary of State

December 27, 2018

LIFE INSURANCE COMPANY OF
NORTH AMERICA

TWO LIBERTY PLACE

14601 CHESTNUT STREET
PHILADELPHIA, PA 19192

FROM: SUMMONS DIVISION
SECRETARY OF STATE

RE: CASE NO: 18-Cl-00679

COURT: Circuit Court Clerk
Scott County
119 N Hamilton St.
Georgetown, KY 40324
Phone: (502) 863-0474

Legal action has been filed against you in the captioned case. As provided under
- Kentucky law, the legal documents are enclosed.

Questions regarding this action should be addressed to:

(1) Your attorney, or

(2) The attorney filing this suit whose name should appear on
the last page of the complaint, or

(3) The court or administrative agency in which the suit is filed
at the clerk's number printed above.

The Kentucky Secretary of State has NO POWER to make a legal disposition of this
case. Your responsive pleadings should be filed with the clerk of the court or agency
where the suit is filed and served directly on your opposing party.

No copy of future pleadings need be sent to this office unless you wish us to serve
the pleading under a particular statute or rule and pay for said service.

 

Kentucky Secretary of State's Office Summons Division 42/27/2018
 

 

Case: 5:19-cv-00024-KKC_ Doc #: 1-1 Filed: 01/28/19 Page: 2 of 9 - Page ID# 5

&

AOw-E-105 Sum Code: Cl
Rev. 9-14 Case #. 18-CI-00679
Court: CIRCUIT

County: SCOTT

Commonwealth of Kentucky
Court of Justice  Courts.ky.gov

GR 4.02; Cr Official Form 1 CIVIL SUMMONS

 

 

 

 

Plantiff, OLDING, SUSAN VS. LIFE INSURANCE COMPANY OF NORTH AMERICA, Defendant

TO: LIFE INSURANCE COMPANY OF NORTH AMERICA
TWO LIBERTY PLACE
1601 CHESTNUT STREET JEC 2 3 2018
PHILADELPHIA, PA 19192

 

 

The Commonwealth of Kentucky to Defendant:

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.

/s/ Karen Boehm, Scott Circuit Clerk
Date: 10/22/2018

354F637A-D84B-45F9-9F 23-ES04E49A60FF : 000009 of 000009

 

Proof of Service
This Summons was:
(J Served by delivering a true copy and the Complaint (or other initiating document)

To:

 

LJ Not Served because:

 

 

Date: , 20
Served By

 

Title

Presiding Judge: HON. JEREMY MATTOX (614374)

Cl: 000001 of 000001

 

 

Summons ID: @00000135787
CIRCUIT: 18-Cl-00679 Return to Filer for Service

OH Page 1 of eF | led
 

 

COMMONWEALTH OF KENTUCKY
SCOTT CIRCUIT COURT —- DIVISION
CIVIL ACTION No. 18-CI-

SUSAN OLDING PLAINTIFF
vs. COMPLAINT
LIFE INSURANCE COMPANY OF NORTH AMERICA, DEFENDANT

d/b/a CIGNA GROUP INSURANCE
Serve Through Kentucky Secretary of State to:
Michael A. James
Two Liberty Place
1601 Chestnut Street

Philadelphia, PA 19192-1150
(agent for service of process)

KRREKKK KK RRR RR RRR RR

Plaintiff Susan Olding for her Complaint herein against defendant Life
Insurance Company of North America, d/b/a Cigna Group Insurance states as
follows:

l
Nature of the Action

1. This is an action pursuant to the Employee Retirement Income
Security Act (ERISA) seeking recovery of long term disability benefits that
have been and will continue to be payable to Olding, to clarify Olding’s rights

to future benefits and for attorney’s fees, prejudgment interest, expenses and

costs.

TRUE COPY-ATTES Ul

Jurisdiction & Venue

 

    

9-9F 23-E904E49A60FF : 000001 of 000009

354F637A-D84B-45%

Presiding Judge: HON. JEREMY MATTOX (614374)

COM : 000001 of 090006
Filed,

Filed

Case: 5:19-cv-00024-KKC Doc#:1-1 Filed: O1/2e /19.. 299; 4,08 Pek Page ID#: 7

48-CL-00678 10/22/2048 aren mi, scot

2. This Court has subject matter jurisdiction pursuant to KRS
234.010, because the amount in controversy exceeds the Court’s
jurisdictional minimum; venue is proper herein, because Olding’s claims

arose in Scott County, Kentucky.

Parties

3 Plaintiff Susan Olding (Olding) is a resident of Scott County,
Kentucky. At all times pertinent hereto, Olding was a participant in an
employee welfare/benefit plan providing for disability insurance benefits,
both short-term and long-term, through her employment at Cardinal Hill
Hospital.

4. Defendant Life Insurance Company of North America, d/b/a Cigna
Group Insurance (hereinafter referred to as “LINA”) is a Pennsylvania
domiciliary and has represented in its dealings with Olding that it does

business a Cigna Group Insurance. LINA’s agent for service of process is

Michael A. James, Two Liberty Place, 1601 Chestnut Street, Philadelphia,

PA 19192-2211 and can be served through the Kentucky Secretary of State.

IV
Facts Giving Rise to the Lawsuit
5. Olding was employed by Cardinal Hill Hospital working most

recently as a certified nursing assistant (CNA).

48-Cl00679 10/22/2048 aren Roehm, Scott Circuit Clerk

354F637A-D84B-45F9-9F 23-E904E49A60FF : 000002 of 600009

Presiding Judge: HON. JEREMY MATTOX (614374)

COM : 000002 of 000006

 
Filed,

Filed

Case: 5:19-cy- - :1-1 Filed: ;
ase: 5:19-cy Q008- KEG olay # 1-1 Filed OHS SHh? sdoaGircniPE Rsk Page ID#: 8

6. LINA supplied and issued a police of insurance to Cardinal Hill
through which Olding obtained short and long-term disability (LTD)
insurance coverage. The insurance policy number is LK0960585; the
insurance company’s incident number is 3629254.

7. The LTD insurance policy provides for monthly disability benefit
payments, based on a percentage of Olding’s pre-disability earnings.

8. Benefits are payable to Olding under the LTD insurance policy,
because she is disabled, as defined in the insurance policy, from performing
her past occupation at Cardinal Hill and any other gainful occupation.

9. Olding, while employed by Cardinal Hill, became disabled as defined
in the insurance policy on or about October 20, 2014, and remains disabled.

10. Olding was and has been unable to perform the material duties of
her own occupation and any other gainful occupation since on or about
October 20, 2014, as a result of injury or sickness.

11. Olding applied for LTD benefits to LINA in a timely fashion and in
the manner outlined in the insurance policy.

12. Olding provided proof that she was disabled from work, and that
she was unable to perform her own occupation and any other occupation.

13. LINA directed Olding to apply for Social Security disability
benefits and referred her to a lawyer to represent her with respect to that

claim.

48-Cl00679 (0/22/2016 daren Boehm, Scott Circalt Clerk

354F637A-D84B-45F9-9F 23-ES04E49AG0FF : 000003 of 000009

Presiding Judge: HON. JEREMY MATTOX (614374)

COM : 660003 of 000006
Case: 5:19-cv-00024-KKC _ Dog #: 1-1 .
Filed 18-Cl067e 10/22/2018 FRC an Hachie scot GGicBPER AP Ade IDF: 9

14. On or about October 31, 2017, the Social Security Administration
approved Olding’s claim for Social Security disability benefits, finding that
she was disabled as of October 20, 2014.

15. Although Olding was paid STD benefits by LINA, LINA denied
Olding’s claim for LTD benefits by letter dated January 19, 2017.

16. Olding subsequently appealed LINA’s denial of her claim for LTD
benefits, the final appeal being denied by letter dated March 7, 2018.

17. The March 7, 2018, letter stated that Olding has “the right to bring
a legal action for benefits under the Employee Retirement Income Security
Act of 1974 (ERISA) section 502(a) following an adverse benefit
determination on appeal.”

18. The LTD insurance is an employee benefit governed by the
Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq.

19. Olding has exhausted any administrative remedies that may be
required under the insurance policy and/or by law.

20. Olding is entitled to monthly LTD benefits under the insurance
policy until the maximum benefit duration date in the policy.

21. Olding is entitled to LTD benefits and LINA should be required to
perform its contract and pay benefits to Plaintiff.

Vi
Causes of Action

Count 1 — For Payment of Long-Term Disability Benefits

Filed 48-Cl00679 10/22/2048 taren Boehm, Scott Circult Clerk

354F637A-D84B-45F9-9F 23-E904E49A60FF : 000004 of G00009

Presiding Judge: HON. JEREMY MATTOX (614374)

COM : 000004 of 060006
Filed

Filed

Case: 5:19-cv-00024-KK :1- iled: -
BY y G Doe Ht 1-1 Filed: O1 8/19 Page. ord Page ID#: 10

C1-00678 il22l2 oehm, Scort Circult Cler

22. Olding incorporates herein the foregoing paragraphs as if fully set
forth.

23. This count is brought under ERISA pursuant to 29 U.S.C. § 1132
(a)(1)(B) as a result of LINA’s improper denial-of benefits under the plan and
to recover benefits under the terms of the plan.

24. LINA’s denial of and refusal to pay LTD benefits to Olding, despite
the additional evidence presented to it on appeal and the decision of the
Social Security Administration, was wrong, arbitrary and capricious, against
the evidence provided to LINA and a breach of fiduciary duty, all of which
entitles Olding to benefits under the terms of the plan, interest, and
attorney’s fees under 29 U.S.C. § 1132(a)(1)(B) and (g).

25. LINA’s internal review is not subject to abuse of discretion review,

and Olding’s claim should be reviewed de novo.
Vi

Demand for Relief

WHEREFORE, plaintiff Susan Olding requests that the Court grant
her the following relief against defendants:

(1) judgment against defendant in the amount for past due benefits,
plus interest;

(2) an Order clarifying that she is entitled to future benefits for as long
as she remains disabled under the Plan;

(3) her costs and attorney’s fees; and,

20 Xaren Boehm, Scott Circult Clerk

oe
os
oS

q8-Cl-00679 = 10/

eb

ae

2

Presiding Judge: HON. JEREMY MATTOX (614374) 354F637A-D84B-45F 9-9F23-E904E49A60FF : 000005 of 000009

CON : 000005 of 060006

 
Filed.

Filed

Case: 9:19-¢y -00005

006

K,
4

5

aad Vt PNG G Caen, Seo SireuN Clerk 09° ID#: 11

(4) all other relief to which he is entitled.

18-C1-10878

4

S

i

Ro
SO

i206

Respectfully submitted,

/s/ Robert L. Abell

ROBERT L. ABELL

120 North Upper Street

Lexington, KY 40507

(859) 254-7076 (office)

e-mail: Robert@RobertAbellLaw.com
COUNSEL FOR PLAINTIFF

the

Garen Boehm, Scott Circuit Clerk

Presiding Judge: HON. JEREMY MATTOX (614374) 354F637A-D84B-45F9-9F23-E904E49A60FF : 000006 of 000009

COM : 000006 of 000006
Z6464 Vd ‘VIHA TGV TIHd
LASYLS LANLSSHD 1091
A0V1d ALHASIT OML
VOIMSAIV HLYON

dO ANVdINOOS. ADNVYNSNi 341

OoS2h oooo oso

l

 
